i]

15

16

17

18

19

20

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
PATRICIA ATKINSON, CASE NO. C20-95 MJP
Plaintiff, ORDER DENYING MOTION FOR
RECONSIDERATION
Vv.
GENEVA LANGWORTHY,

Defendant.

 

 

THIS MATTER comes before the Court upon Defendant Geneva Langworthy’s Motion
for Reconsideration. (Dkt. No. 8.) Having reviewed the Motion, the Complaint, and the
remaining record, the Court DENIES the Motion.!

This matter was removed from the Whatcom County District Court on January 20, 2020
shortly before a hearing was scheduled in that court on Plaintiff's petition for a protective order

against the defendant. (Dkt. No. 1.) Plaintiffs petition alleges that Defendant was harassing her

 

' The Court has not reviewed Plaintiff's Response to the Motion (Dkt. No. 9) because it was not filed in accordance
with Local Rule 7(h)(3).

ORDER DENYING MOTION FOR RECONSIDERATION - 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

by yelling loudly outside her home and “protesting” at her business offices and events. (Dkt. No.
1, Ex. 2.) On January 22, 2020, this Court granted Plaintiff's Emergency Motion to Remand
(Dkt. No. 6), finding it lacks jurisdiction in this matter because the Parties are not diverse, and
the petition alleges no federal causes of action. (Dkt. No. 7.)

Plaintiff now moves for reconsideration, arguing that the Court erred because the
Complaint alleges Defendant was “protesting” outside Plaintiff's house, implying a federal cause
of action under the First Amendment. (Dkt. No. 8 at 1-7.) Motions for reconsideration are
disfavored and ordinarily will not be granted “in the absence of a showing of manifest error in
the prior ruling or a showing of new facts or legal authority which could not have been brought
to its attention earlier with reasonable diligence.” LCR 7(h)(1). Defendant has failed to make
such a showing. As the Court explained in its Order, the Complaint does not contain a First
Amendment claim and Defendant’s intent to “counter-sue for denial of free speech and free
expression” does not establish federal jurisdiction. (See Dkt. No. 7 at 2.) Here, Defendant
merely attempts to relitigate the merits of the Motion to Remand. This is improper and does not

constitute grounds for reconsideration. The Motion is therefore DENIED.

The clerk is ordered to provide copies of this order to Defendant and all counsel.

Dated February 21, 2020.

bartarol Msebets Lt

Barbara J. Raifistein
Senior United States District Judge

ORDER DENYING MOTION FOR RECONSIDERATION - 2

 
